Case 9:21-cv-00047-TH-KFG Document 16 Filed 07/23/21 Page 1 of 2 PageID #: 110




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ROBERT DEMISON, III                               §

VS.                                               §                  CIVIL ACTION NO. 9:21cv47

JUSTIN D. TRIMBEL                                 §

           MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Robert Demison, III, an inmate at the Polunsky Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, brought the above-styled

lawsuit.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the action be dismissed for want of prosecution.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit. There

is a clear record of delay by the plaintiff in this case. Plaintiff was originally ordered to submit an

initial partial filing fee on March 16, 2021, more than four months ago. The court has provided

plaintiff several extensions of time to comply with the order of the court, and plaintiff has been

warned of the potential dismissal of his lawsuit for filing to comply. Such warnings, however, have
Case 9:21-cv-00047-TH-KFG Document 16 Filed 07/23/21 Page 2 of 2 PageID #: 111




proven futile in prompting the diligent prosecution of this case. The court has considered lesser

sanctions but finds no lesser sanction appropriate because plaintiff has failed to comply with the

initial requirement for all litigants, to pay the required filing fee or, as required under the PLRA, pay

an initial partial filing fee. The dismissal of this action will be without prejudice to plaintiff’s ability

to refile his claims, and plaintiff is not barred by the applicable two-year statute of limitations.

Accordingly, the action should be dismissed for want of prosecution.

                                               ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations. Plaintiff may reinstate his claims within thirty (30) days from the date of this

order by submitting the initial partial filing fee as ordered.

       SIGNED this the 23 day of July, 2021.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge
